Citation Nr: 1737793	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a June 2017 Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  Furthermore, the undersigned VLJ granted a motion to advance this appeal on the docket based on the Veteran suffering from terminal cancer, pursuant to 38 U.S.C.A. § 7017 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  A transcript of that hearing has been associated with the claims file.  

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for peripheral neuropathy with facial agitation due to Agent Orange exposure as for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO denied service connection for peripheral neuropathy with facial agitation, originally claimed as due to Agent Orange exposure.

2.  Medical and lay evidence of peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2, received since the May 2005 denial is new and material, sufficient to reopen the claim of service connection.

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2, is related to his military service.


CONCLUSION OF LAW

1.  The May 2005 rating decision denying service connection for peripheral neuropathy with facial agitation, originally claimed as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received for service connection subsequent to the May 2005 rating decision is new and material to reopen service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for  peripheral neuropathy with facial agitation are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a May 2005 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy with facial agitation, originally claimed as due to Agent Orange exposure.  Following the May 2005 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application for service connection for service connection for peripheral neuropathy with facial agitation, originally claimed as due to Agent Orange exposure, in January 2010.  In a March 2010 rating decision, the RO denied the Veteran's claim to reopen.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran testified at the June 2017 hearing that he was given prescriptions of Neurontin and Cortisene for his nerve condition.  The Veteran stated that he has peripheral neuropathy in his face which causes him pain.  The Veteran's wife testified that he only had the pain on the left side of his face.  The Veteran then stated that the pain was tremendous and it would go up and down the left side of his face, intermittently, until, after taking Neurontin and Cortisene, it began to ease up.  The Veteran stated that he does not remember how long he was out of the service before he began experiencing these pains.  The Veteran stated that the symptoms he experiences in his face are similar to the problems he has experienced with his peripheral neuropathy of his upper and lower extremities.  The Veteran denied experiencing migraine headaches.

The Board obtained a Veterans Health Administration (VHA) medical opinion in August 2017.  In that opinion, a VA neurologist reviewed the Veteran's medical records, noted that medical literature supports the increased incidence of trigeminal neuralgia and atypical facial pain in persons with type 2 diabetes, and that it is considered to be a subtype of diabetic neuropathy.  The doctor then opined that the Veterans facial pain "is related to his service-connected type 2 diabetes mellitus", with the rationale that the "conclusion is supported by his presentation, his response to medication, and medical literature citations."  

The Board finds that the evidence received subsequent to the May 2005 rating decision was not previously submitted to the VA before the May 2005 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence submitted subsequent to the May 2005 rating decision includes lay evidence of the Veteran explaining that the symptoms he experiences in his face are similar to the problems he has experienced with his peripheral neuropathy of his upper and lower extremities and denying that he experiences migraine headaches, as well as the August 2017 VHA medical opinion providing a positive nexus between the Veteran's facial pain and his service-connected type 2 diabetes mellitus.  The Board finds that the additional medical and lay evidence of record constitutes new and material evidence to reopen the peripheral neuropathy with facial agitation claim.  This new evidence addresses a requirement of service connection that was previously denied; a nexus between the claimed condition and the Veteran's service.  Therefore, this new evidence is material and the Veteran's claim for service connection of a right lower extremity disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection Law and Analysis

Having reopened the Veteran's claim, the Board now turns to the issue of service connection.

The Veteran maintains that his peripheral neuropathy with facial agitation was caused by his service-connected diabetes mellitus, type 2.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will first address direct service connection.  In this case, there is no dispute that the Veteran has a current diagnosis of peripheral neuropathy with facial agitation.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of peripheral neuropathy with facial agitation.  Furthermore, the Veteran has not asserted any in-service cause of or connection for hypertension and has only asserted hypertension as due to Agent Orange exposure and also as secondary to his service-connected diabetes mellitus, type 2.  Accordingly, Hickson element (2) has not been met and the claim fails direct service connection on this basis. 

Turning to secondary service connection, the Board notes that the Veteran has consistently maintained that his peripheral neuropathy with facial agitation is the result of Agent Orange exposure or caused by his service-connected diabetes mellitus, type 2.

An August 2006 VA treatment record notes the Veteran reported left facial pain for 7 years.  The Veteran described the pain as a sharp, shooting pain in his left cheek that sometimes involves the left eye and forehead.  The Veteran further stated the pain was "less frequent" but got worse 3 years prior and now the pain is every day and lasts 30 to 60 minutes.  The examiner noted that the pain was "somewhat atypical for trigeminal neuralgia."  

A September 2009 VA treatment record notes the Veteran reported facial pain that began 8 years prior.  The Veteran described his pain as left unilateral, sharp, shooting pain that affects his entire left face.  The Veteran further reported that the episodes are of an acute onset and last anywhere from seconds up to one and one half hours.  The Veteran indicated the pain went into remission after he began taking Neurontin, but came back after he stopped taking Neurontin.

A February 2010 VA treatment record notes the Veteran reported that his facial pain is "fairly" under control, but that he still gets "frequent attacks" of left facial pain that last 15 to 45 minutes.  The Veteran further reported that the pain is tolerable since he began taking gabapentin and carbamezapine.  

An August 2010 VA treatment record notes the Veteran reported that his facial and neck pain and tingling have improved since taking Neurontin.

A January 2011 VA treatment record notes the Veteran reported left facial pain "related to trigeminal neuralgia that started over 10 years prior.  It was noted that there were no precipitating activities and that the pain could come at any time during the day or night.  The pain was reported as occurring two to three times per week and that the Veteran "sometimes holds or slaps" his face during the pain.  

The Veteran was afforded a VA Diabetic Sensory-Motor Peripheral Neuropathy examination in June 2012.  It was noted that the Veteran was diagnosed with diabetic peripheral neuropathy in 2009.  The examiner noted that the Veteran has left "facial pain unrelated to neuropathy."  No rationale or explanation was provided for this opinion.  

An August 2012 VA treatment record notes the Veteran reported face pain which the examiner characterized as "somewhat atypical for trigeminal neuralgia".  The Veteran reported that his face pain was under control with no side effects from the medication.

An October 2015 VA treatment record notes that in May 2015 the Veteran reported paresthesias.  The VA doctor advised that he does not perform tests for nerve damage to the face.

As discussed above, the Veteran testified at the June 2017 hearing that he was given prescriptions of Neurontin and Cortisene for his nerve condition.  The Veteran stated that he has peripheral neuropathy in his face which causes him pain.  The Veteran's wife testified that he only had the pain on the left side of his face.  The Veteran then stated that the pain was tremendous and it would go up and down the left side of his face, intermittently, until, after taking Neurontin and Cortisene, it began to ease up.  The Veteran stated that he does not remember how long he was out of the service before he began experiencing these pains.  The Veteran stated that the symptoms he experiences in his face are similar to the problems he has experienced with his peripheral neuropathy of his upper and lower extremities.  The Veteran denied experiencing migraine headaches.  

As discussed above, the Board obtained a Veterans Health Administration (VHA) medical opinion in August 2017.  In that opinion, a VA neurologist reviewed the Veteran's medical records, noted that medical literature supports the increased incidence of trigeminal neuralgia and atypical facial pain in persons with type 2 diabetes, and that it is considered to be a subtype of diabetic neuropathy.  The doctor then opined that the Veterans facial pain "is related to his service-connected type 2 diabetes mellitus", with the rationale that the "conclusion is supported by his presentation, his response to medication, and medical literature citations."  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The June 2012 VA examination merely states a cursory conclusion and presents no rationale for that conclusion.  As such, the Board finds that the examination is entirely inadequate and places no probative in the opinion of the examiner.

Conversely, the opinion of the August 2017 VHA examiner which links the Veteran's facial pain to his service connected diabetes mellitus contains two citations to medical literature and provides a rationale that cites not only the medical literature, but also acknowledges the Veteran's statements and "his response to medication".  As such, the Board places considerable probative value in this opinion.  

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).  

The Board notes that the Veteran has been consistent in describing the symptoms of his facial pain when they first occurred. As such, the Board places considerable probative value in the Veterans numerous statements regarding his facial pain.

In light of the August 2017 VHA medical opinion describing the Veteran's facial pain as a subtype of peripheral neuropathy and linking it to his service-connected diabetes mellitus, type 2, and the Veteran's competent and credible statements describing the onset and symptoms of his facial pain, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current peripheral neuropathy with facial agitation is secondary to his service-connected diabetes mellitus, type 2.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2, is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2, originally claimed as due to agent orange exposure, is reopened.

Service connection for peripheral neuropathy with facial agitation, to include as secondary to service-connected diabetes mellitus, type 2, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


